On consideration whereof, it is ordered and adjudged by this court, that the judgment of the said circuit court be and the same is hereby reversed. And proceeding to render the judgment the circuit court should have rendered it is ordered and adjudged that the prayer of the petition for an injunction against the assessment made on the property of the said defendant for the improvement on Main street, be and the same is hereby denied, and that said assessment be and the same is hereby sustained. And for the improvement made on Sandusky street, it is ordered and adjudged that the assessment therefor be and is hereby set aside; ¡and in view thereof it is ordered that the property of the said defendant be assessed for the improvement on said street, *634sixty-six and four-tenths feet, being the sum of the breadth of the property, forty-eight feet and the front of the Ramey shop, eighteen and four-tenths feet, the assessment being made at the rate fixed by the ordinance, $5.1015 per feet, amounting to $338.74. It is further ordered and adjudged that each party pay one half the costs to be taxed in this court, and in the circuit court.